Citation Nr: 1523245	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date earlier than October 28, 2011, for the grant of compensation benefits with one dependent.  


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to October 2011.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which notified the Veteran of his compensation rate with one dependent.  A notice of disagreement was filed in January 2013 with regard to the effective date assigned.  A statement of the case was issued in October 2013 and a substantive appeal was received in November 2013.


FINDINGS OF FACT

1.  The Veteran retired from active duty service on October 27, 2011, due to permanent medical disability.

2.  The Veteran's VA compensation rate includes one dependent, effective October 28, 2011.  

3.  The Veteran was in receipt of military disability retired pay, effective November 1, 2011, which exceeded his VA compensation benefit.  

4.  The Veteran is not eligible to receive concurrent benefits of VA compensation and military disability retirement pay.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 28, 2011, for the grant of compensation benefits have not been met.  38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

As will be discussed in detail below, this case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable to the issue of entitlement to nonservice-connected death pension benefits.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  With regard to disability compensation for direct service connection, the effective date corresponds to the day following separation from active service or date entitlement arose if claim is received within 1 year of separation from service; otherwise, date of receipt of claim, or date entitlement arose, which is later.  38 C.F.R. § 3.400(b)(2)(i).

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 (2014) relating to naval pension and 38 C.F.R. § 3.750(c) (2014) relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700.

The Veteran filed a claim for compensation prior to retirement from active service.

In September 2010 and June 2011 VA Form 21-686c, Declaration of Status of Dependents, the Veteran identified his spouse as F.P.V. and stated that they were married in March 2009; however, a copy of the marriage certificate was not provided.  

Initially, the Board notes that the Veteran retired from active service on October 27, 2011, due to findings by a Medical Evaluation Board (MEB); thus, he separated due to permanent disability.  A VA Form 21-0820c, Report of Defense Finance & Accounting Service (DFAS) reflects that the Veteran was in receipt of 'Retired Pay/SBP/Separation or Severance Pay in the amount of $2,037.00 effective November 1, 2011.  Likewise, according to a VETSNET Compensation and Pension Award document, she received $2,037.00 in gross retired pay.  

Pursuant to a November 2011 rating decision, the Veteran was awarded service connection for multiple disabilities, effective October 28, 2011, which corresponds to the day following his separation from service.  His combined compensation rate was 80 percent.  

In the notice letter accompanying the rating decision, the Veteran was informed that he was being paid as a single veteran with no dependents.  The November 2011 notice letter explained that his total VA benefit was $1,427.00 and the total amount withheld was $1,427.00 effective November 1, 2011, which corresponds to the first day of the month following his separation from active service.  See 38 C.F.R. § 3.31 (the payment of monetary benefits for dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  The RO explained that by law a veteran is not permitted to receive full military retired pay and full VA compensation at the same time, with certain exceptions.  Therefore, where VA compensation is less than retired pay, the Veteran would receive compensation payments and the military service department will pay the difference between VA compensation and retired pay; and where VA compensation is greater than retired pay, VA would pay compensation and the Veteran would not receive retired pay.

As explained by the RO, there is a prohibition on the concurrent payment of military retirement pay and VA disability compensation pay without a waiver.  See 38 U.S.C.A. § 5304; see also 38 U.S.C.A. § 5305.  This prohibition is why the RO withheld portions of the Veteran's disability payments; this was done to avoid an overpayment.

Legislation, however, has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP).  There is no indication, however, that the Veteran qualifies for either program.  See 10 U.S.C.A. §§ 1413a, 1414.

Pursuant to an October 2012 rating decision, the Veteran was denied entitlement to service connection for posttraumatic stress disorder (PTSD).  In the notice letter accompanying the rating decision, the Veteran was notified that he was being paid compensation as a veteran with one dependent, thus his payment would include an additional amount for his spouse effective November 1, 2011, which corresponds to the first day of the month following her separation from active service.  See 38 C.F.R. § 3.31 (the payment of monetary benefits for dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  The October 2012 notice letter explained that his total VA benefit was $1,547.00 and the total amount withheld was $1,547.00 effective November 1, 2011 (original award, retired pay adjustment); his total VA benefit was $1,602.00 and the total amount withheld was $124.00 effective December 1, 2011 (cost of living adjustment, retired pay adjustment); and, his total VA benefit was $1602.00 with none withheld effective November 1, 2012.  

In the notice letter, the Veteran was again informed that benefits were being withheld as he is not allowed to receive his full military retired pay and full VA compensation at the same time.  Thus, VA was withholding part of his VA compensation until November 1, 2012, to prevent a double payment.  The RO explained that they would work with the military service department to ensure he received his full combined payment.  

In January 2013, the Veteran filed a notice of disagreement contending that he was entitled to retroactive pay back to October 2010 due to his marriage.  In his November 2013 substantive appeal, the Veteran clarified that he was seeking retroactive pay back to October 2011.  

The Veteran has been awarded compensation benefits with one dependent effective October 28, 2011, which corresponds to the earliest date he is entitled to compensation benefits, as he separated from service on October 27, 2011.  Thus, there is no basis for the assignment of an earlier effective date.

The Veteran appears to take issue with the fact that despite being awarded compensation benefits effective October 28, 2011, which began effective November 1, 2011 (first day of the month following entitlement), he was not issued his compensation benefits prior to November 1, 2012.  As explained hereinabove, however, duplicate retired military pay benefits and VA compensation benefits are precluded by law, as there is no provision that would allow for him to receive concurrent benefits.  Therefore, effective November 1, 2011 the Veteran was not entitled to receive VA compensation benefits in addition to the military disability retirement benefits that he was paid effective November 1, 2011.  Thus, there is no basis for awarding an earlier effective date nor concurrent benefits.


ORDER

Entitlement to an effective date earlier than October 28, 2011, for the grant of compensation benefits with one dependent is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


